                 Case 08-10928-JKO          Doc 10256      Filed 01/07/20        Page 1 of 12




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                       www.flsb.uscourts.gov


    In re:                                             )       Chapter 11 Cases
                                                       )
    TOUSA, INC., et al.,                               )       Case No. 08-10928-JKO
                                                       )
                             Debtors.1                 )       Jointly Administered
                                                       )


      LIQUIDATION TRUSTEE’S MOTION FOR AUTHORITY TO PAY UNCLAIMED
           DISTRIBUTIONS TO REGISTRY OF THE BANKRUPTCY COURT,
       DEPOSIT RESIDUAL FUNDS WITH COUNSEL FOR LIQUIDATION TRUST,
                           AND RELATED RELIEF

             J. Beck & Associates, Inc., as trustee (the “Liquidation Trustee”) of the liquidation trust

(the “Liquidation Trust”) established pursuant to the Amended Joint Plan of Liquidation of

TOUSA, Inc. and Its Affiliated Debtors and Debtors in Possession Under Chapter 11 of the

Bankruptcy Code [ECF No. 9442] (the “Plan”),2 by and through undersigned counsel, pursuant

to sections 105, 350 and 554 of title 11 of the United States Code (the “Bankruptcy Code”), Rule

3021 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Article V.I. of the

Plan and Article XI of the Liquidation Trust Agreement, moves for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Order”), authorizing the Liquidation


1
  The Debtors were: Engle Homes Commercial Construction, LLC; Engle Homes Delaware, Inc.; Engle Homes
Residential Construction, L.L.C.; Engle Sierra Verde P4, LLC; Engle Sierra Verde P5, LLC; Engle/Gilligan LLC;
Engle/James LLC; LB/TE #1, LLC; Lorton South Condominium, LLC; McKay Landing LLC; Newmark Homes
Business Trust; Newmark Homes Purchasing, L.P.; Newmark Homes, L.L.C.; TOUSA, Inc.; TOUSA Texas, LP.;
Preferred Builders Realty, Inc.; Reflection Key, LLC; Silverlake Interests, L.L.C.; TOI, LLC; TOUSA Associates
Services Company; TOUSA Delaware, Inc.; TOUSA Funding, LLC; TOUSA Homes Arizona, LLC; TOUSA Homes
Colorado, LLC; TOUSA Homes Florida, L.P.; TOUSA Homes Investment #1, Inc.; TOUSA Homes
Investment #2, Inc.; TOUSA Homes Investment #2, LLC; TOUSA Homes Mid-Atlantic Holding, LLC; TOUSA
Homes Mid-Atlantic, LLC; TOUSA Homes Nevada, LLC; TOUSA Homes, Inc.; TOUSA Investment #2, Inc.;
TOUSA Mid-Atlantic Investment, LLC; TOUSA Realty, Inc.; TOUSA, LLC; and TOUSA/West Holdings, Inc.; and
Beacon Hill at Mountain’s Edge, LLC.
2
  Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
            Case 08-10928-JKO          Doc 10256       Filed 01/07/20      Page 2 of 12




Trustee to pay unclaimed distribution to the Registry of the Bankruptcy Court, dissolve the

Liquidation Trust, and deposit the Residual Funds (defined below) with counsel for the

Liquidation Trust, and providing related relief (the “Motion”). In support of this Motion, the

Liquidation Trustee respectfully states as follows:


                                 PRELIMINARY STATEMENT

       1.      After more than six years of operating the Liquidation Trust for the benefit of

creditors, the Liquidation Trustee’s mandate in these chapter 11 cases has been substantially

completed and, therefore, by this Motion, the Liquidation Trustee requests authority to pay

unclaimed distributions to the Registry of the Court, dissolve the Liquidation Trust, and deposit

the Residual Funds with counsel for the Liquidation Trust. Specifically, the Liquidation Trustee

submits that the relief requested is appropriate because the Liquidation Trustee has (a)

substantially consummated the Plan; (b) completed the claims review and claim reconciliation

process, including filing, prosecuting, and resolving numerous claims objections; (c) complied

with all of the Trust’s financial reporting obligations, including the payment of United States

Trustee fees related thereto; (d) substantially completed the liquidation of the estates’ assets; (e)

completed distributions to holders of allowed secured, administrative, priority and general

unsecured claims; and (f) sought and obtained entry of an order authorizing the destruction of the

Debtors’ and the Liquidation Trust’s records [ECF No. 10249]. Accordingly, all that remains at

this late stage of the cases are the final payment of United States Trustee fees, the disposition of

any Residual Funds, and the closing of these cases, as well as certain post-distribution

administrative tasks necessary to complete the wind down of the Debtors’ estates and the

Liquidation Trust.




                                                  2
                Case 08-10928-JKO             Doc 10256         Filed 01/07/20       Page 3 of 12




                                                 JURISDICTION

           2.       The Bankruptcy Court has jurisdiction to consider this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(d). As set forth

in Article X of the Plan, this Court has retained jurisdiction to, among other things, enter a final

decree closing the cases. Venue is also proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

                                         FACTUAL BACKGROUND

General Background

           3.       On January 29, 2008, the Debtors commenced voluntary cases under chapter 11

of the Bankruptcy Code (collectively, the “Chapter 11 Cases”).3

           4.       On August 6, 2013, this Court entered the Findings of Fact, Conclusions of Law

and Order (I) Confirming Amended Joint Plan of Liquidation of TOUSA, Inc. and Its Affiliated

Debtors and Debtors in Possession Under Chapter 11 of the Bankruptcy Code, (II) Dismissing

the Chapter 11 Cases Against TOUSA Homes, L.P. and (III) Establishing a Bar Date for Lease

Rejection Claims [ECF No. 9441] (the “Confirmation Order”). The Plan went effective on

August 21, 2013 (the “Effective Date”).

           5.       The Plan and the Confirmation Order provided for, inter alia, the establishment of

the Liquidation Trust for the benefit of the Liquidation Trust Beneficiaries. Accordingly, on the

Effective Date, and pursuant to the terms of the Plan, the Confirmation Order, and the

Liquidation Trust Agreement, the Liquidation Trust was established and the Liquidation Trustee

was appointed to direct the activities of the Liquidation Trust, subject to the oversight of the




3
    Debtor Beacon Hill at Mountain’s Edge, LLC filed its chapter 11 petition on October 22, 2008.

                                                          3
             Case 08-10928-JKO        Doc 10256       Filed 01/07/20    Page 4 of 12




Liquidation Trust Advisory Board. The Liquidation Trust is currently in its seventh year of

operation.

       6.       The Liquidation Trustee is responsible for, among other things, liquidating and

administering the Liquidation Trust Assets, prosecuting the Liquidation Trust Causes of Action

and making distributions as provided for in the Plan. See Plan, Art. XI.

       7.       Since the Effective Date, the Liquidation Trustee and the Liquidation Trust’s

professionals have worked to settle or otherwise resolve all remaining claims and causes of

action, including, most significantly, the Transeastern Litigation, the settlement of which was

approved by this Court on January 11, 2018 [ECF No. 10200]. Subsequently, the Bankruptcy

Court approved settlements that resolved claims or cause of action with respect to the following:

             a. Black Diamond CLO 23005-1 approved on February 27, 2018 [ECF No. 10210];

             b. Stedman Loan Fund II Subsidiary Holding Company II, LLC and Stedman Loan

                Fund II, Ltd., approved on December 20, 2018 [ECF No. 10227]

             c. Arthur Falcone, Robert Falcone, Edward Falcone, Falcone/TEP Holdings, LLC

                f/k/a Falcone/Ritchie, Independence Land Development 23, LLC, Live Oak

                Landbank 2, LLC, Nickmatdan Landbank LLC, Oak Creek Landbank, LLC,

                Westwood Berkshire Landbank, LLC and WI 825 Partners, LLC, approved April

                30, 2019 [ECF No. 10236]; and

             d. Kendall Land Development, LLC, approved July 30, 2019 [ECF No. 10251].

Winding Down of the Liquidation Trust and Final Distributions

       8.       With respect to termination of the Liquidation Trust, the Liquidation Trust

Agreement expressly provided as follows:

                If at any time the Liquidation Trustee determines, in reliance upon
                such professionals as the Liquidation Trustee may retain and in

                                                 4
            Case 08-10928-JKO        Doc 10256       Filed 01/07/20     Page 5 of 12




              consultation with the Liquidation Trust Advisory Board, that the
              expense of administering the Liquidation Trust so as to make a
              final distribution to the Liquidation Trust Beneficiaries is likely to
              exceed the value of the assets remaining in the Liquidation Trust,
              the Liquidation Trustee may apply to the Bankruptcy Court for
              authority to (i) reserve any amount necessary to dissolve the
              Liquidation Trust, (ii) donate any balance to a charitable
              organization (A) described in section 501(c)(3) of the IRC, (B)
              exempt from U.S. federal income tax under section 501(a) of the
              IRC, (C) not a “private foundation,” as defined in section 509(a) of
              the IRC and (D) that is unrelated to the Plan Debtors, the
              Liquidation Trust and any insider of the Liquidation Trustee and
              (iii) dissolve the Liquidation Trust. Such date upon which the
              Liquidation Trust shall finally be dissolved shall be referred to
              herein as the “Termination Date.”

Liquidation Trust Agreement, Article XI, ¶11.1.

       9.     In turn, with respect to winding down, the Liquidation Trust following

termination, the Liquidation Trust Agreement further provides:

              Continuance of Liquidation Trust for Winding Up. After the
              termination of the Liquidation Trust and solely for the purpose of
              liquidating and winding up the affairs of the Liquidation Trust, the
              Liquidation Trustee shall continue to act as such until its duties
              have been fully performed and shall continue to be entitled to
              receive the fees called for by Section 6.2(a) hereof. Upon
              distribution of all the Liquidation Trust Assets, the Liquidation
              Trustee shall retain the books, records and files that shall have
              been delivered or created by the Liquidation Trustee. At the
              Liquidation Trustee’s discretion, all of such records and documents
              may be destroyed no earlier than two years following the date of
              final distribution of Liquidation Trust Assets as the Liquidation
              Trustee deems appropriate (unless such records and documents are
              necessary to fulfill the Liquidation Trustee’s obligations
              hereunder) subject to the terms of any joint prosecution and
              common interest agreement(s) to which the Liquidation Trustee
              may be a party. Except as otherwise specifically provided herein,
              upon the final distribution of Liquidation Trust Assets, the
              Liquidation Trustee shall be deemed discharged and have no
              further duties or obligations hereunder, except to account to the
              Liquidation Trust Beneficiaries as provided herein, the Liquidation
              Trust Interests shall be cancelled, and the Liquidation Trust will be
              deemed to have dissolved.



                                                5
             Case 08-10928-JKO        Doc 10256       Filed 01/07/20    Page 6 of 12




Liquidation Trust Agreement, Article XI, ¶11.2.

       10.     On July 18, 2019, at the request of the Liquidation Trustee, the Court authorized

the destruction of the Debtor’s records Order at ECF No. 10249]. The physical and electronic

books and records that are not required for a final accounting have been destroyed. The

Liquidation Trustee will continue to preserve the Liquidation Trust operation records for a period

of two years following Final Distribution (defined below) and termination of the Liquidation

Trust. As directed in the Plan, all previously returned or undeliverable distributions were

“deemed unclaimed property under section 347(b) of the Bankruptcy Code and forfeited at the

expiration of six months from the applicable Distribution Date.” (Plan, Article V.I.6.) All such

“unclaimed property” reverted to the Liquidation Trust for distribution to other creditors and

holders of allowed claims, in accordance with Local Rule 3011-1(B)(2), the Plan and the

Liquidation Trust Agreement. (Plan, Article V.I.6.)

       11.     Thereafter, on December 6, 2019, Liquidation Trustee made a final distribution in

the amount of $11,847,557 (“Final Distribution”) as follows: (i) $1,929,296 to holders of First

Lien Term Loan Claims; (ii) $9,350,820 to holders of Senior Notes; and (iii) $567,441 to holders

of General Unsecured Claims, bringing the total amount of distributions from the Liquidation

Trust to $559,113.909 on account of 1,333 Allowed Claims. See Notice of Final Distributions to

Holders of Claims [ECF No. 10255].

       12.     Having made this Final Distribution, the Liquidation Trustee has also provided

final compensation to Liquidation Trust professionals for the post-distribution wind down and

final dissolution of the Liquidation Trust. The Liquidation Trust currently holds a balance of

approximately $215,000 (“Residual Funds”).




                                                 6
                Case 08-10928-JKO            Doc 10256         Filed 01/07/20        Page 7 of 12




                                           RELIEF REQUESTED

          13.      Upon the expiration of sixty (60) days after the Final Distribution Liquidation

Trustee will report to the Court on Final Distribution checks that were delivered to the holders of

Allowed Claims but are not negotiated for payment and checks that were returned by mail or

undeliverable to the holders of Allowed Claims (together, “Unclaimed Distributions”).

          14.      The Liquidation Trustee proposes, upon the expiration of sixty (60) days after the

Final Distribution but in no later than March 2, 2020, to pay the amounts of all Unclaimed

Distributions into the Registry of the Bankruptcy Court, to be held and made available for

withdrawal in accordance with the provisions of Local Rule 3011-1.

          15.      Specifically, Local Rule 3011-1(B) provides for a period of 120-days after the

final distribution to pay over to the Bankruptcy Court funds remaining unclaimed and to file

Local Form “Notice of Deposit of Funds with the U.S. Bankruptcy Clerk” (“Notice of Deposit”)

The Liquidation Trustee requests that the period be shortened to 60-days to avoid further expense

against and dilution of the Unclaimed Distributions. The Notice of Deposit will note in capital

letters: “UNCLAIMED DISTRIBUTIONS WILL BE AVAILABLE AND MAY BE CLAIMED

FROM THE BANKRUPTCY CLERK.”

          16.      Further, the Liquidation Trustee proposes on or about March 2, 2020, to transfer

the Residual Funds to counsel for the Liquidation Trust, Akin Gump Strauss Hauer & Feld LLP

(“Akin Gump”) to be held as a cost deposit for a period of 5 years for payment of final incidental

expenses, including but not limited to U.S. Trustee fees, CT Corporation, and ultimately donated

to the Bankruptcy Bar Foundation for the Southern District of Florida, in accordance with the

terms of the Liquidation Trust Agreement.4



4
    Specifically, the Liquidation Trust Agreement provides that the Liquidation Trustee may

                                                         7
               Case 08-10928-JKO             Doc 10256         Filed 01/07/20        Page 8 of 12




         17.      In view of the foregoing, the Liquidation Trustee seeks authority to (i) deposit

amounts representing Unclaimed Distributions into the Registry of the Bankruptcy Court, (ii)

transfer the Residual Funds to Akin Gump as a cost deposit and ultimately donate such funds to

an approved charity, and (iii) dissolve the Liquidation Trust. After entry of an order approving

this Motion, the only tasks remaining are filing tax returns, U.S. Trustee operating reports and

financial reports until the final decree. Liquidation Trustee anticipates filing an application for

final decree and his discharge on or before June 30, 2020.

         18.      This request for the relief set forth in this Motion is made in a good faith effort to

eliminate unnecessary administrative costs in winding up and dissolving the Liquidation Trust.


                                                    NOTICE

         19.      Notice of the Motion has been or will be provided to: (a) the Office of the U.S.

Trustee; (b) the Internal Revenue Service; (c) the Securities and Exchange Commission; (d) all

creditors; and (e) all parties who have filed notices of appearance and requests for pleadings in

the Chapter 11 Cases. In light of the nature of the relief requested, the Liquidation Trustee

respectfully submits that no further notice is necessary.

         WHEREFORE, Liquidation Trustee respectfully requests that this Court enter an Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein, and

granting such other relief as this Court deems just, proper and equitable.




             donate any balance to a charitable organization (A) described in section 501(c)(3) of the
             IRC, (B) exempt from U.S. federal income tax under section 501(a) of the IRC, (C) not a
             “private foundation,” as defined in section 509(a) of the IRC and (D) that is unrelated to
             the Plan Debtors, the Liquidation Trust and any insider of the Liquidation Trustee….
Liquidation Trust Agreement, Article XI. ¶ 11.1. The Bankruptcy Bar Foundation for the
Southern District of Florida qualifies as a charitable organization as contemplated by the
Liquidation Trust Agreement.

                                                          8
          Case 08-10928-JKO   Doc 10256   Filed 01/07/20     Page 9 of 12




DATED: January 7, 2020.            Respectfully submitted,

                                   STEARNS WEAVER MILLER WEISSLER
                                   ALHADEFF & SITTERSON, P.A.

                                   By: /s/ Patricia A. Redmond
                                   Patricia A. Redmond (Florida Bar No. 303739)
                                   150 West Flagler Street
                                   Miami, FL 33130
                                   Telephone: (305) 789-3553
                                   Facsimile: (305) 789-3395
                                   predmond@stearnsweaver.com

                                   AKIN GUMP STRAUSS HAUER & FELD LLP

                                   Daniel H. Golden (New York Bar No. 1133859)
                                   Philip C. Dublin (New York Bar No. 2959344)
                                   Sara L. Brauner (New York Bar. No. 4882262)
                                   One Bryant Park
                                   New York, NY 10036
                                   Telephone: (212) 872-1000
                                   Facsimile: (212) 872-1002
                                   dgolden@akingump.com
                                   pdublin@akingump.com
                                   sbrauner@akingump.com

                                   Co-Counsel to the TOUSA Liquidation Trust




                                      9
                Case 08-10928-JKO          Doc 10256         Filed 01/07/20        Page 10 of 12




                                                   Exhibit A


                                           PROPOSED ORDER




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov


    In re:                                               )        Chapter 11 Cases
                                                         )
    TOUSA, INC., et al.,                                 )        Case No. 08-10928-JKO
                                                         )
                            Debtors.                     )        Jointly Administered
                                                         )

                             ORDER GRANTING
      LIQUIDATION TRUSTEE’S MOTION FOR AUTHORITY TO PAY UNCLAIMED
           DISTRIBUTIONS TO REGISTRY OF THE BANKRUPTCY COURT,
     DEPOSIT RESIDUAL FUNDS WITH COUNSEL FOR THE LIQUIDATION TRUST,
                           AND RELATED RELIEF

             Upon the motion (the “Motion”)1 of J Beck & Associates, Inc., Liquidation Trustee for

the TOUSA Liquidation Trust (the “Liquidation Trustee”) for entry of an order authorizing the

wind up of the affairs of the Liquidation Trust, including paying Unclaimed Distributions to

Registry of the Court, Depositing Residual Funds as cost deposit with counsel for the

Liquidation Trust and ultimately donating the balance of Residual Funds, dissolving the



1
 Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
              Case 08-10928-JKO               Doc 10256          Filed 01/07/20         Page 11 of 12


Liquidation Trust, (“Motion”) [ECF No. _______], a hearing was held on __________________.

Due and proper notice of the Motion was provided to all parties in interest and it appearing that

no other or further notice need be provided; and upon the record of the hearing held before this

Court; and this Court having jurisdiction over the Motion pursuant to the Plan2 and 28 U.S.C.

§ 157; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

after due deliberation and sufficient cause appearing therefor, it is


         ORDERED AND ADJUDGED that:

         1.       The Motion is GRANTED.

         2.       The 120-day time provisions of Local Rule 3011-1 and the Plan for reporting on

final distributions are shortened to sixty (60) days as detailed herein.

         3.       Upon the expiration of sixty (60) days after issuance of the Final Distribution,

Liquidation Trustee shall report to the Court on Unclaimed Distributions.

         4.       On or before March 2, 2020, Liquidation Trustee is authorized to pay the amounts

of all Unclaimed Distributions into the Court Registry, to be held and made available for

withdrawal in accordance with the provisions of Local Rule 3011-1, and file Local Form “Notice

of Deposit of Funds with the U.S. Bankruptcy Clerk” (“Notice of Deposit”).

         5.       The Notice of Deposit is to be served upon potential claimants of the Unclaimed

Distributions, noting in capital letters: “UNCLAIMED DISTRIBUTIONS WILL BE

AVAILABLE AND MAY BE CLAIMED FROM THE BANKRUPTCY CLERK.”

         6.       On or before March 2, 2020, Liquidation Trustee is authorized to transfer the

Residual Funds to Akin Gump Strauss Hauer & Feld LLP, Counsel for the Liquidation Trust




2
 Pursuant to Article X of the Plan, this Court retained jurisdiction to, inter alia, “resolve any matters related to the
Liquidation Trust.”
               Case 08-10928-JKO      Doc 10256       Filed 01/07/20     Page 12 of 12


(“Akin Gump”), to be held in trust as a cost deposit for a period of 5 years for payment of final

incidental expenses, including but not limited to U.S. Trustee fees, CT Corporation..

          7.     At the expiration of 5 years, Akin Gump is authorized to donate the balance of the

Residual Funds to the Bankruptcy Bar Foundation for the Southern District of Florida, or

similarly approved charitable organization as described at Article XI. ¶ 11.1 of the Liquidation

Trust Agreement.

          8.     The Liquidation Trustee is authorized and directed to complete all remaining

administrative tasks and, upon completion thereof, to file a final report and request for final

decree.

                                                ###

Submitted by:

STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON, P.A.
Patricia A. Redmond (Florida Bar No. 303739)
150 West Flagler Street, Miami, Florida 33130
Telephone: (305) 789-3553
Email: predmond@stearnsweaver.com

- AND –

AKIN GUMP STRAUSS HAUER & FELD LLP
Daniel H. Golden (New York Bar No. 1133859)
Philip C. Dublin (New York Bar No. 2959344)
Sara L. Brauner (New York Bar No. 4882262)
One Bryant Park, New York, New York 10036
Telephone: (212) 872-1000

Co-Counsel to the Liquidation Trust

(Attorney Redmond is directed to serve conformed copies of this Order upon all interested
parties and to file a certificate of service.)

#7924290v5
